Citation Nr: 1023987	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES
1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for residuals of 
asbestos exposure.



WITNESSES AT HEARING ON APPEAL

Appellant and A. F.



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1960 to October 
1964.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO). 

At the Board hearing, the Veteran raised a possibility of 
another asbestos related disease, interstitial fibrosis, and 
claimed a Supplemental Statement of the Case was not issued 
for this change.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C(9)(b), lists one of the disabilities resulting from 
asbestos exposure as interstitial pulmonary fibrosis, also 
called asbestosis.  Under these circumstances, the Board has 
construed asbestosis and interstitial fibrosis as one claim 
and has rephrased the issue as stated on the title page of 
this decision.


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the Board is of the opinion that there is 
insufficient medical evidence of record and that there is a 
need to obtain addition private medical records and for a VA 
examination.  

Tinnitus

At the May 2009 Board hearing, the Veteran testified he had 
loud noise exposure during his service in the Navy.  He 
stated he was below deck exposed to noise from the boiler, 
engine room, and the brig with "screaming and abusive 
Marines. In addition, the "constant roar of [the] ship's 
horns caused [his] ears to ring."  The Veteran's military 
occupational specialty was a commissary man.  The Veteran 
testified he "went to sick bay and the corpsman told [him] 
[the ringing in his ears] would go away when [he left 
service]."  However, the Veteran claimed the ringing 
continued after service and only worsened. 

Service medical records reflect that the Veteran's hearing 
was normal upon entrance examination in September 1960, and 
was found to be 15/15 on whisper voice testing.  On October 
1964 separation examination, his hearing was also normal at 
15/15 on whisper voice testing.  There is also no complaints 
of or treatment for tinnitus. 

According to the post-service treatment records, there is no 
evidence of treatment or diagnosis of tinnitus.  However, it 
does not appear that the Veteran has been afforded a VA 
examination to clearly determine whether the Veteran has 
tinnitus, and if so, whether it is related to the noise the 
Veteran reports he was exposed to during service.  Under the 
facts and circumstances of this case, the Board finds that an 
examination and opinion is necessary in order to fairly 
decide the merits of the Veteran's claims.

Asbestosis

In his May 2009 hearing testimony and various written 
statements, the Veteran contended that he was exposed to 
asbestos on numerous occasions while living and working 
aboard various naval vessels, specifically the U.S.S. 
Northampton and U.S.S. Newport News.  Following his service, 
the Veteran was employed as a merchant marine.  It appears 
that the RO has conceded that the Veteran was exposed to at 
least some asbestos during service.

According to his in-service treatment records, the Veteran 
was diagnosed and treated for pneumonia in June 1964.  A 
chest x-ray revealed "bilateral infiltrate with more on the 
left than right."  The October 1964 separation examination 
reported normal lung and chest evaluation

In an October 1997 letter, Dr. S. L. A., private physician 
stated that after an examination and upon a review of the 
Veteran's records, "separate roentgenographic interpretive 
report of chest films with interstitial fibrosis [was] found 
in the base of both lungs.  Difficulty breathing after 
exertion [was] evidence from clinical data."  The private 
physician opined that "[s]hipboard exposure to loose 
asbestos fibers during [the Veteran's] seafaring employment 
is amply indicative of his present malady being cause by the 
asbestos toxin exposure incident to his sailing occupation."  
The Veteran was diagnosed with asbestosis present 
bilaterally.  

A March 1998 letter from another private physician, Dr. M. 
G., reported the Veteran's pulmonary function was within 
normal limits stating, "[a] review of the [p]ulmonary 
function test results for the [Veteran] indicates a normal 
Forced Vital Capacity (FVC) as well as a normal Forced 
Expiratory Volume/Forced Vital Capacity ratio (FEV1/FVC)."

A report of an evaluation performed in October 2007, 
(apparently at the request of the RO) noted the Veteran was 
employed as a merchant marine for twenty five years and has 
an extensive history of smoking.  Upon review of the 
Veteran's claims file, Dr. R. D. P. stated the Veteran "has 
no evidence of interstitial fibrosis or restrictive lung 
disease suggestive of asbestosis.  There is no pleural 
thickening or pleural plaque suggestive of asbestos 
exposure."  The Veteran's pulmonary function testing were 
within normal limits and there was "no evidence of 
restrictive lung disease or decreased diffusion that one 
typically sees in asbestosis."

Finally, the Veteran underwent a VA examination in October 
2007.  The VA examiner noted that Dr. S. L. A.'s October 1997 
letter was reviewed, however, the chest x-rays referred to in 
the letter were not in the claims file for his review.  Upon 
examination and review of claims file, the VA examiner 
reported normal chest findings without evidence of asbestosis 
and opined "[t]his [V]eteran was with the Navy at the time 
when asbestos use at its peak in the US.  However, he did not 
develop any chronic respiratory symptoms or shown any 
radiologic findings on his chest x-ray.  CT scan also did not 
document those findings."

The Board acknowledges that the only opinion supporting the 
Veteran's claim of a diagnosis of asbestosis is contained in 
the October 1997 letter from Dr. S. L. A.  However, the 
beyond the October 1997 letter there are no clinical records, 
such as the report of the chest x-ray referred to in that 
letter, to support the diagnosis of asbestosis.  Such records 
are relevant to the Veteran's claim, and in particular, 
relevant to the question as to whether the Veteran has any 
residuals of asbestos exposure.  

In addition, the Veteran argued at his May 2009 Board hearing 
that an examination by a B-reader for asbestosis is more 
accurate.  As a matter of background information, B reader 
approval is granted to physicians with a valid U.S. state 
medical license who demonstrate proficiency (via examination) 
in the classification of chest radiographs for pneumoconioses 
using the International Labor Office Classification System.  
It is also used to classify chest radiographs of asbestos-
exposed workers governed by the U.S. Department of Labor 
regulations, and for medical screening, surveillance, 
research, or compensation programs.  See National Institute 
for Occupational Safety and Health (NIOSH) Website on Safety 
and Health Topic: Chest Radiography.  The Board finds it is 
unclear whether the medical evidence was evaluated by B 
readers, or that such is necessary under the facts and 
circumstances of this case. 

Furthermore, according to records in the claims folder show 
that the Veteran is receiving Social Security Administration 
(SSA) benefits based upon disability.  It appears that some 
of the medical evidence that SSA reviewed prior to its 
decision to award disability benefits may not have been 
obtained.  The VA's duty to assist also includes obtaining 
relevant records in the custody of a Federal department, such 
as the Social Security Administration.  38 C.F.R. § 
3.159(c)(2).  Accordingly, the Board also finds that the 
Veteran's SSA records must be obtained and associated with 
the claims file for review. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file any 
decision of the Social Security 
Administration regarding the Veterans 
claim for disability benefits and the 
medical records used in making that 
decision.  

2.  After obtaining the necessary 
authorization from the Veteran, the 
RO/AMC should obtain and associate with 
the claims file all records from Stanley 
L. Altschuler, M.D., that were 
used/reviewed in connection with 
rendering the diagnosis asbestosis 
contained in his October 1997 letter, to 
include the "roentgenographic 
interpretive report of chest films" 
referred to in that letter.  

3.  After the development requested in 
the second paragraph has been completed, 
the RO/AMC should review the evidence of 
record and determine whether there was 
sufficient medical evidence to decide the 
claim.  If the RO/AMC determines that 
there is not sufficient medical evidence 
to decide the claim, the Veteran should 
be afforded a VA examination (or an 
opinion obtained) to determine whether 
the Veteran has residuals of asbestos 
exposure, and if so whether it is 
causally or etiologically related to 
service.  If the further development 
requested in this paragraph is 
undertaken, consideration should be given 
to the Veteran's contention that a "B 
reader" should be involved in 
determining whether he has residuals of 
asbestos exposure.

4.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any tinnitus that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed tinnitus is related to noise 
the Veteran reports he was exposed to 
during service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


